The opinion of the court was delivered by
Mason, J.:
The only question involved in this caséis whether the district court erred in upholding the validity of a tax deed which had been of record more than five years. The defect relied upon by the plaintiff in error is.the omission of the deed to show in what year the taxes accrued for which the land was-sold. The first recital of the statutory form is that the land in question was subject to taxation for a certain year, the subsequent recitals referring to the taxes-of that year. In the present instance the blank left for indicating such year was not filled out, so that it is true the deed does not in terms state for the taxes of what year the sale was made. This is manifestly an important omission, and the only question is whether it can be supplied by a reasonable inference from any matter found elsewhere in the deed. In the clause relating to the consideration it is said that the conveyance is made for $86.02, “taxes, cost and interest due *490on said land for the years 1894,1895,1896,1897,1898.” The sale was made in September, 1895. It could not have been made then for the taxes of any year later than 1894, for none such had at that time accrued. It is argued that the land might have been sold in 1895 for the taxes of some year earlier than 1894, but this was not in fact done, as is shown by the recital that the consideration was made up of the taxes of 1894 and subsequent years. The inference follows — not only reasonably, but necessarily — that the sale was made for the taxes of 1894’ The deed being more than five years -old, the omission of an express recital may be supplied by such an inference. (Penrose v. Cooper, 71 Kan. 725, 84 Pac. 115.)
The judgment is therefore affirmed.